                                        Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                            REDACTED – ORDER GRANTING
                                   7     ILLUMINA, INC., et al.,                            IN PART AND DENYING IN PART
                                                         Plaintiffs,                        MOTION TO STRIKE OPINIONS OF
                                   8                                                        DR. STEPHEN D. PROWSE
                                   9
                                                  v.                                        Case No. 19-cv-03770-WHO
                                  10
                                                                                            Re: Dkt. Nos. 380, 381, 390, 403
                                  11     BGI GENOMICS CO., LTD, et al.,
                                                         Defendants.                        Case No. 20-cv-01465-WHO
                                  12
Northern District of California
 United States District Court




                                                                                            Re: Dkt. Nos. 410, 411, 423, 437
                                  13

                                  14
                                               Defendants BGI Genomics Co., Ltd., BGI Americas Corp., MGI Tech Co., Ltd., MGI
                                  15
                                       Americas, Inc., and Complete Genomics, Inc.’s (collectively, “BGI”) move to strike portions of
                                  16
                                       plaintiffs Illumina Inc. and Illumina Cambridge Ltd.’s (collectively, “Illumina”) damages expert, Dr.
                                  17
                                       Prowse’s report. For the reasons explained below, BGI’s motion to strike portions of the Prowse
                                  18
                                  19   Report is GRANTED in part without prejudice and DENIED in part.

                                  20                                              BACKGROUND

                                  21           Illumina filed the complaint in this matter (“Illumina I”) on June 27, 2019. Dkt. No. 1. It

                                  22   alleges that BGI infringes U.S. Patent No. 9,410,200 (the “’200 Patent”) and 7,566,537 (the “’537

                                  23   Patent”) (“Asserted Patents”) by selling its sequencers and related reagents. Id. ¶¶ 2, 33–44. It asserts

                                  24   that BGI’s sequencers infringe claim 1 of the ’537 Patent and claim 1 of the ’200 Patent. Id. ¶¶ 35, 37,

                                  25   41. BGI filed counterclaims, alleging that Illumina’s DNA sequencing systems (“Accused Products”)

                                  26   infringe claims 1–3 and 5 of its’984 Patent. Dkt. No. 94 (“First Amended Answer” or “FAA”) ¶ 10.

                                  27   This matter is related to Illumina Inc., et al., v. BGI Genomics Co., Ltd., et al., Case No. 20-CV-1465

                                       (N.D. Cal.) (“Illumina II”), in which Illumina alleges that BGI infringes different patents by making,
                                  28
                                            Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 2 of 19




                                   1   selling, and using a different set of products. Fact discovery closed on March 26, 2021 and expert

                                   2   discovery closed on May 28, 2021. Illumina II, Dkt. No. 249 at 2. On June 17, 2021, BGI filed a

                                   3   motion to strike the expert opinions of Illumina’s damages expert, Dr. Stephen Prowse. Dkt. No. 380

                                   4   (“Mot.”).

                                   5                                          LEGAL STANDARD

                                   6   I.       FEDERAL RULES
                                   7            Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an

                                   8   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” FED. R.

                                   9   CIV. P. 12. Federal Rule of Evidence 702 allows a qualified expert to provide an opinion where:

                                  10                   (a) the expert's scientific, technical, or other specialized knowledge
                                                       will help the trier of fact to understand the evidence or to determine a
                                  11                   fact in issue;
                                                       (b) the testimony is based on sufficient facts or data;
                                  12                   (c) the testimony is the product of reliable principles and methods;
Northern District of California
 United States District Court




                                                       and
                                  13                   (d) the expert has reliably applied the principles and methods to the
                                                       facts of the case.
                                  14
                                       FED. R. EVID. 702.
                                  15
                                                Expert testimony is admissible under Rule 702 “if it is both relevant and reliable.” See
                                  16
                                       Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). “[R]elevance means that the
                                  17
                                       evidence will assist the trier of fact to understand or determine a fact in issue.” Cooper v. Brown,
                                  18
                                       510 F.3d 870, 942 (9th Cir. 2007). Under the reliability requirement, expert testimony must
                                  19
                                       “relate to scientific, technical, or other specialized knowledge, which does not include
                                  20
                                       unsubstantiated speculation and subjective beliefs.” Id. To ensure reliability, the court must
                                  21
                                       “assess the [expert's] reasoning or methodology, using as appropriate such criteria as testability,
                                  22
                                       publication in peer reviewed literature, and general acceptance.” Primiano v. Cook, 598 F.3d 558,
                                  23
                                       565 (9th Cir. 2010). These factors are “helpful, not definitive,” and a court has discretion to
                                  24
                                       decide how to test reliability “based on the particular circumstances of the particular case.” Id.
                                  25
                                       (internal quotation marks and footnotes omitted).
                                  26
                                                The inquiry into the admissibility of expert testimony is “a flexible one” where “[s]haky
                                  27
                                       but admissible evidence is to be attacked by cross examination, contrary evidence, and attention to
                                  28
                                                                                          2
                                         Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 3 of 19




                                   1   the burden of proof, not exclusion.” Id. at 564. “When the methodology is sound, and the

                                   2   evidence relied upon sufficiently related to the case at hand, disputes about the degree of relevance

                                   3   or accuracy (above this minimum threshold) may go to the testimony's weight, but not its

                                   4   admissibility.” i4i Ltd. P'ship v. Microsoft Corp., 598 F.3d 831, 852 (Fed. Cir. 2010). The burden

                                   5   is on the proponent of the expert testimony to show, by a preponderance of the evidence, that the

                                   6   admissibility requirements are satisfied. FED. R. EVID. 702 advisory committee notes.

                                   7           “Trial courts must exercise reasonable discretion in evaluating and in determining how to

                                   8   evaluate the relevance and reliability of expert opinion testimony.” United States v.

                                   9   Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir. 2006). A district court serves as “a gatekeeper,

                                  10   not a factfinder.” Id. at 654.

                                  11   II.    REASONABLE ROYALTY DETERMINATION
                                  12          A patentee who prevails in an infringement action is entitled to “damages adequate to
Northern District of California
 United States District Court




                                  13   compensate for the infringement, but in no event less than a reasonable royalty for the use made of

                                  14   the invention by the infringer.” 35 U.S.C. § 284. Where an established royalty does not exist, a

                                  15   court may determine a reasonable royalty based on a hypothetical negotiation between the parties.

                                  16   Applied Med. Res. Corp. v. U.S. Surgical Corp., 435 F.3d 1356, 1361 (Fed. Cir. 2006). The

                                  17   hypothetical negotiation is a legal construct that “attempts to ascertain the royalty upon which the

                                  18   parties would have agreed had they successfully negotiated an agreement just before infringement

                                  19   began.” Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009). In

                                  20   other words, the “basic question” answered by a hypothetical negotiation is: “if, on the eve of

                                  21   infringement, a willing licensor and licensee had entered into an agreement instead of allowing

                                  22   infringement of the patent to take place, what would that agreement be?” LaserDynamics, Inc. v.

                                  23   Quanta Computer, Inc., 694 F.3d 51, 76 (Fed. Cir. 2012). While this analysis “requires sound

                                  24   economic and factual predicates,” Riles v. Shell Exploration & Prod. Co., 298 F.3d 1302, 1311

                                  25   (Fed. Cir. 2002), it also “necessarily involves an element of approximation and uncertainty,”

                                  26   Interactive Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371, 1385 (Fed. Cir. 2001).

                                  27          In determining a reasonable royalty, experts often consider one or more of a

                                  28   non-exhaustive list of fifteen factors set forth in Georgia–Pacific Corp. v. U.S. Plywood Corp.,
                                                                                         3
                                            Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 4 of 19




                                   1   318 F.Supp. 1116, 1120 (S.D.N.Y. 1970). The Federal Circuit “do[es] not require that witnesses

                                   2   use any or all of the Georgia–Pacific factors when testifying about damages in patent cases.”

                                   3   Whitserve, LLC v. Computer Packages, Inc., 694 F.3d 10, 31 (Fed. Cir. 2012). However, when

                                   4   one or more factors are used, “some explanation of both why and generally to what extent the

                                   5   particular factor impacts the royalty calculation is needed.” Id.

                                   6                                              DISCUSSION

                                   7   I.       MOTION TO STRIKE
                                   8            BGI moves to strike portions of Illumina’s damages expert Prowse’s opinions and

                                   9   testimony under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharms., Inc., 509

                                  10   U.S. 579 (1993). Prowse is an economist who specializes in “economic, financial, and damage

                                  11   quantification consulting services.” Dkt. No. 381-6 (“Prowse Report”) ¶ 9. Because the parties

                                  12   agree that BGI has not sold an Accused Product to any third party in the U.S., Prowse only opines
Northern District of California
 United States District Court




                                  13   on whether permanent injunctive relief is appropriate and the appropriate amount for a reasonably

                                  14   royalty of BGI’s allegedly infringing research and development (“R&D”) activities in the U.S.

                                  15   before the preliminary injunction in June 2020. Mot. at 2; Dkt. No. 391 (“Opp.”) at 2. In this

                                  16   motion, BGI moves to strike portions related to the reasonable royalty section. Mot. at 2.

                                  17            In his report, Prowse determined that the expected reasonable royalty for BGI’s accused

                                  18   R&D activities in the U.S. is             . Prowse Rep. ¶ 216. He calculated this number by

                                  19   averaging two data points—                 and               —and adding                 because the

                                  20   Georgia-Pacific factors “are generally upward.” Id. The                    data point is what Prowse

                                  21   concluded would be BGI’s expected return on its accused R&D activities in the U.S. based on

                                  22   BGI’s expected        return on investment capital. Id. ¶¶ 183, 214. The                 data point is

                                  23   what Prowse concluded would be BGI’s benefit from performing its R&D in the U.S. based on the

                                  24   differential in World Intellectual Property Organization’s (“WIPO”) 2014 Innovation Output

                                  25   rankings for China compared to U.S. investment. Id. ¶ 215.

                                  26            BGI contends that Prowse employs unreliable methodologies and offers unsupported

                                  27   opinions as evidenced by (1) his failure to account for the incremental benefit of the accused

                                  28   R&D; (2) his selective reliance on the 2014 WIPO Global Innovation Index to the exclusion of
                                                                                         4
                                        Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 5 of 19




                                   1   data from subsequent years; (3) his failure to discount his lump sum royalty to its present value in

                                   2   2014 based on the time value of money; (4) his unsupported assumption that all of BGI’s accused

                                   3   R&D activities that related to “DNBSEQ technology” infringed Illumina’s Asserted Patents; and

                                   4   (5) his unjustified increase of his quantified reasonably royalty of              up to

                                   5   on the basis that the Georgia-Pacific factors are “generally upward.” Mot. at (i), 1–2. Illumina

                                   6   opposes and asserts that BGI’s contentions go the weight, not the admissibility, of Prowse’s

                                   7   opinions. Dkt. No. 404 (“Reply”) at 1–2.

                                   8          For the reasons explained below, BGI’s motion to strike opinions related to Prowse’s

                                   9   selective reliance on the 2014 WIPO Global Innovation Index and unjustified increase based on

                                  10   the Georgia-Pacific factors is GRANTED without prejudice. But BGI’s motion to strike opinions

                                  11   related to Prowse’s failure to account for the incremental benefit of the accused R&D, his failure

                                  12   to discount his lump sum royalty to its present value in 2014, and his conclusion that all of BGI’s
Northern District of California
 United States District Court




                                  13   accused R&D activities that related to “DNBSEQ technology” infringed Illumina’s Asserted

                                  14   Patents is DENIED.

                                  15          A.       The                 Data Point
                                  16          The first issue is whether Prowse’s                  data point is based on reasonable and

                                  17   reliable methodology. The Federal Circuit has “repeatedly held, the essential requirement for

                                  18   reliability under Daubert is that the ultimate reasonable royalty award must be based on the

                                  19   incremental value that the patented invention adds to the end product. In short, apportionment.”

                                  20   CSIRO v. Cisco Sys., Inc., 809 F.3d 1295, 1301 (Fed. Cir. 2015) (internal quotation marks and

                                  21   citation omitted). Prowse relied on BGI’s R&D expenditure spreadsheets, which CGI’s CFO

                                  22   Avanindra Chaturvedi, testified were “the best source of historical data on R&D expenditure” to

                                  23   calculate this data point. Prowse Rep. ¶ 179. Based on that analysis, Prowse “calculated the total

                                  24   amount specifically related to the Accused R&D spent in the U.S. from 2014 – 2020 to be

                                  25          .” Id. ¶ 182. Prowse then applied the          rate of return to the accused R&D investment of

                                  26                  and concluded that “BGI would expect a return on this activity of                    .”

                                  27   Id. ¶ 183.

                                  28          BGI contends that Prowse failed to consider the incremental benefit of conducting R&D
                                                                                         5
                                           Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 6 of 19




                                   1   activities in the U.S. as opposed to China where there would be no infringement when determining

                                   2   his calculation of the              reasonable royalty and therefore his testimony should be

                                   3   excluded. Dkt. No. 381 at 6. BGI points out that although Prowse testified that he is not offering

                                   4   any expert opinion on whether BGI could have moved the accused R&D activity to China because

                                   5   he is not a technical expert, he concluded that based on evidence from “Illumina’s expert and from

                                   6   Defendants’ witnesses” doing research in China “would be very hard, if not impossible.” Dkt. No.

                                   7   380-3 (“Prowse Tr.”) at 92:11-19. Prowse testified that the                data point was not the

                                   8   incremental return “because this data point assumes that doing the research in China is just not

                                   9   practically possible.” Prowse Tr. at 88:4–11. In other words, because “the accused R&D could

                                  10   not be reasonably done in China [] there[] [was] no point in doing an incremental analysis.” Id. at

                                  11   88:12–17. Instead, the analysis for the               data point is where Prowse compared the

                                  12   benefit of conducting R&D activities in the U.S. Prowse Tr. at 88:16-17; Prowse Rep. ¶ 215. As
Northern District of California
 United States District Court




                                  13   a result, BGI contends that Prowse’s improper determination, as a non-technical expert, about the

                                  14   impossibility of moving the accused R&D activity to China and failure to conduct an incremental

                                  15   analysis warrants exclusion of this data point because Prowse’s methodology is unreliable.

                                  16           But as Illumina asserts, Prowse relied on Illumina’s technical expert and employees to

                                  17   conclude that BGI would not see moving the accused R&D activity to China as an “acceptable

                                  18   alternative” and therefore Prowse’s methodology is proper.1 Prowse Rep. ¶ 204; see Opp. at 5.

                                  19   First, Prowse relies on Illumina’s technical expert, Dr. Floyd Romesberg’s report, who indicated

                                  20   that “moving the Accused R&D operations out of the U.S. would not only be detrimental for the

                                  21   very reasons BGI chose to conduct R&D in the U.S., but it would be disruptive, costly and impact

                                  22   the KOL relationships and available U.S. based talent pool.” Prowse Rep. ¶ 190. Prowse admits,

                                  23   however, that Dr. Romesberg did not opine that it was impossible to move the R&D activities to

                                  24   China. Prowse Tr. at 96:17-97:2. But Prowse also relies on BGI’s Chief Scientific Officer at CGI

                                  25

                                  26
                                       1
                                         In support of its argument, Illumina also emphasizes the inconsistency of BGI’s arguments:
                                       during the briefing for preliminary injunction, BGI argued that enjoining its infringing R&D work
                                  27   in its San Jose, CA facility would greatly harm its                    investment in its products.
                                       Dkt. No. 391 at 1. Now, BGI insists that moving its entire R&D facility to China has been a
                                  28   “readily available non-infringing alternative.” Mot. at 1. According to Illumina, under Daubert,
                                       these discrepancies are for the jury to evaluate. Opp. at 1. I agree.
                                                                                         6
                                           Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 7 of 19




                                   1   and MGI, Dr. Radoje Drmanac, who acknowledged the difference in R&D activity within and

                                   2   outside the U.S. when he declared,

                                   3                  “I do not consider scientists and research groups throughout the world
                                                      to be fungible. Because ideas and research projects that scientists in
                                   4                  the United States are working on can be, and frequently are, different
                                                      from projects that other scientists are working on in other parts of the
                                   5                  world, excluding U.S. scientists from evaluating CoolMPS will slow
                                                      down its development and could lead to a product which is not as
                                   6                  robust as it might otherwise be. This will likely set back the
                                                      development of our technology worldwide.”
                                   7
                                       Prowse Rep. ¶ 190; see Dkt. No. 95-3 in Case No. 20-CV-1465 ¶ 23. Therefore, Prowse properly
                                   8
                                       takes into consideration the incremental benefit—he reasonably and reliably determines that the
                                   9
                                       incremental benefit is the total amount of BGI’s return on its investment in its infringing R&D
                                  10
                                       work in the U.S. because BGI has no cost-effective alternatives.2 Opp. at 9.
                                  11
                                               BGI responds that this evidence shows at best that “it may have been preferable for
                                  12
Northern District of California




                                       Defendants to conduct certain R&D activities in the U.S. . . . But nothing in the record supports
 United States District Court




                                  13
                                       Dr. Prowse’s assumption that it was impossible for Defendants to conduct the accused R&D
                                  14
                                       outside of the U.S.” and therefore his subsequent decision not to conduct an incremental analysis
                                  15
                                       is unsupported.3 Mot. at 7. But Prowse’s methodology is sound. He properly relied on Illumina’s
                                  16
                                       technical expert and BGI’s own employees’ statements to determine that shifting the accused
                                  17
                                       R&D activities out of the U.S. “was not a viable option for BGI.” See Prowse Rep. ¶ 190. “When
                                  18
                                       the methodology is sound” as is the case here, “and the evidence relied upon sufficiently related to
                                  19
                                       the case at hand, disputes about the degree of relevance or accuracy (above this minimum
                                  20
                                       threshold) may go to the testimony's weight, but not its admissibility.” i4i Ltd. P'ship, 598 F.3d at
                                  21

                                  22   2
                                         Illumina also argues that it is unlikely that there is an acceptable non-infringing alternative at the
                                  23   time of invention because there is evidence of willful infringement. Opp. at 9. But as BGI
                                       contends, Prowse does not discuss willful infringement as a factor for his conclusion, nor can he
                                  24   because he is not a technical expert. Reply at 4–5. The willful infringement claims are separate
                                       from Prowse’s opinions at issue here.
                                  25   3
                                         Illumina asserts that the standard for non-infringing alternatives is not one of impossibility but
                                  26   that the non-infringing alternative would have been more costly to BGI than Prowse’s damages.
                                       Opp. at 8 (citing Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., 807 F.3d 1283, 1304 (Fed.
                                  27   Cir. 2015)). BGI does not dispute this standard but correctly points out that it is Prowse, not BGI,
                                       who determined that R&D activities in China were not practically possible. Reply at 2.
                                  28   Therefore, the question of whether there is evidence supporting Prowse’s conclusion of
                                       impossibility is applicable.
                                                                                          7
                                        Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 8 of 19




                                   1   852. Accordingly, BGI’s motion to strike any opinions related to Prowse’s failure to account for

                                   2   the incremental benefit of the accused R&D is DENIED.

                                   3           B.     The                 Data Point
                                   4           The second issue is whether Prowse’s methodology in using the 2014 WIPO index is

                                   5   reliable. BGI contends that in Prowse’s calculation of the value of R&D in the U.S. as compared

                                   6   to China between 2014 and 2020, Prowse cherry-picked data from 2014 that best supported his

                                   7   conclusion that R&D in the U.S. is more valuable than in China. Mot. at 1.

                                   8           The WIPO Global Innovation Index “provides detailed metrics about the innovation

                                   9   performance of countries and economies around the world.” Prowse Rep. ¶ 198. Prowse

                                  10   quantifies the alleged benefit that BGI receives from conduct R&D activities in the U.S. by

                                  11   comparing the innovation output scores contained in the 2014 WIPO Index for the U.S. and China.

                                  12   Prowse Rep. ¶¶ 198–205. He opines that the benefit would be                  , assuming equal
Northern District of California
 United States District Court




                                  13   investment dollars in the U.S. and China. He calculates this amount by multiplying the 10.4%

                                  14   differential in 2014—the output score for the U.S. in 2014, according to the WIPO Index was

                                  15   10.4% higher than that of China—to the alleged                   in BGI’s expenditures for

                                  16   allegedly infringing R&D activity from 2016–2020. Prowse Rep. ¶ 202.

                                  17           BGI argues that even though Prowse acknowledged that the output score changed

                                  18   throughout the relevant time period, he only applied the 2014 differential to all R&D expenditures

                                  19   from 2016–2020, thereby improperly increasing this data point for damages. Id. at 8. In other

                                  20   words, because Prowse only used the 2014 differential, he failed to consider that China’s

                                  21   innovation output score improved towards the end of 2016–2020. Mot. at 3–4. In fact, “the 2019

                                  22   scores even favor[ed] China such that the differential was a negative number.” Id. at 4. Had

                                  23   Prowse “applied the index differential for the actual year in which the R&D expenditures were

                                  24   incurred, this ‘data point’ would be only                    less than the             ” Prowse

                                  25   uses, according to BGI. Id. at 8. Even applying the average differential from 2014–2020 would

                                  26   result in                     less than              . Id.

                                  27           During his deposition, Prowse explained that he did not use the other differentials because

                                  28   the change was “largely due to developments in industries that don’t have anything to do with
                                                                                        8
                                        Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 9 of 19




                                   1   sequencing or biopharma in general.” Prowse Tr. at 109:17–110:11; see also Prowse Tr.

                                   2   110:12–111:6 (Prowse explaining that “it doesn’t really make much sense to be using Innovation

                                   3   index numbers that I know are being driven by things that are not even related to sequencing, let

                                   4   alone biopharma . . . It didn’t fit the facts and circumstances of this case.”). Specifically, Prowse

                                   5   disregarded the 2018–2020 innovation output scores because the narrowing was attributable to

                                   6   allegedly irrelevant factors such as investment in China through major companies like Huawei,

                                   7   record-level growth of intellectual property filings in 2016 in China, and the contribution of

                                   8   “banking/financial services and mobile” to China’s “improved output score.” Prowse Rep. ¶ 203.

                                   9          But Prowse does not explain how R&D investments by Huawei, increased patent filings, or

                                  10   the contribution of banking/financial/mobile services justify Prowse ignoring the post-2014

                                  11   differentials. In fact, some of Prowse’s citations to the WIPO index reports do not indicate that

                                  12   China’s improved output scores from 2018–2020 were due to these factors. For example, the page
Northern District of California
 United States District Court




                                  13   of the 2020 Index on which Prowse relies to assert that China’s improved output score in 2020

                                  14   was due to financial and mobile services, only depicts a figure showing the “Top 25 global brands,

                                  15   by value and origin, 2020.” Dkt. No. 380-6. BGI also points out that patent applications are an

                                  16   indicator of “knowledge creation,” one of the metrics used by WIPO to calculate a country’s

                                  17   innovation score. Reply at 7. Therefore, “[i]f an increase in knowledge creation in China is

                                  18   somehow considered an unreliable indicator of the value of innovation, as Dr. Prowse suggests is

                                  19   the case for 2018, then Dr. Prowse’s reliance on the WIPO innovation output scores altogether is

                                  20   unreliable.” Id.

                                  21          Further, Prowse, as an economist, has no expertise to allow him to opine on the “relative

                                  22   importance of the individual outputs that contribute to a country’s overall innovation output score,

                                  23   which include patent applications, scientific & technical articles, computer software spending, high

                                  24   tech exports, trademark applications, creative goods exports, monthly Wikipedia edits, and video

                                  25   uploads on YouTube.” Opp. at 7; see Prowse Rep. ¶ 200. Illumina asserts that Prowse is an expert

                                  26   in the field of economics and is “qualified to analyze the factors that drive a country’s economy,

                                  27   the same factors that inform the WIPO Global Innovation Index.” Opp. at 13. But even if Prowse

                                  28   had the expertise, he did not explain what the impact of the biopharma industry or DNA
                                                                                          9
                                        Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 10 of 19




                                   1   sequencing is on China’s innovation output score in any given year. Mot. at 9. Therefore,

                                   2   “[a]bsent any consideration of the relative impact of the biopharma industry on the innovation

                                   3   output scores, which again he has no expertise to opine on in any event, Dr. Prowse’s general

                                   4   attribution of the narrowing of the output score difference to other industries is entirely

                                   5   unsupported and untethered from the facts of the case.” Id.

                                   6          Illumina argues that BGI’s contentions go to weight and not admissibility because BGI

                                   7   only “nitpicks the data that [Prowse] relies on” and “does not contend that using the WIPO Index

                                   8   is an unreliable methodology.” Opp. at 12. Illumina further argues that it is reasonable for

                                   9   Prowse to use the 2014 WIPO differential because 2014 is the year Prowse assumed the parties

                                  10   would have entered into a hypothetical negotiation. Id. Illumina is correct that under Federal

                                  11   Circuit precedent, post-infringement evidence is not required to determine the reasonable royalty

                                  12   during the hypothetical negotiation; however, it is also not precluded. See Odetics, Inc. v. Storage
Northern District of California
 United States District Court




                                  13   Tech. Corp., 185 F.3d 1259, 1276–77 (Fed. Cir. 1999) (holding that while use of

                                  14   post-infringement evidence in a hypothetical negotiation analysis is permissible, it is not required).

                                  15   BGI persuasively asserts that “if the 2016–2020 R&D expenditure data can be used as a source for

                                  16   the 2014 hypothetical negotiations, so too can the 2016–2020 WIPO differentials.” Reply at 6; see

                                  17   Prowse Tr. at 66:10–13 (“You know, there’s no reason for [] Kearl [BGI’s damages expert] or I to

                                  18   ignore the actual R&D expenditures that actually occurred. We know they occurred with

                                  19   certainty. We don’t want to close our eyes to that.”).

                                  20          Accordingly, BGI’s motion to strike Prowse’s testimony related to his reliance on the 2014

                                  21   WIPO Index to the exclusion of data from subsequent years is GRANTED without prejudice. He

                                  22   will need to better explain the basis for this opinion—e.g., how the WIPO indexes indicate that

                                  23   other factors improved China’s output scores and why that justifies ignoring the post-2014

                                  24   differentials, especially if there is no discussion about the impact of the biopharma industry or

                                  25   DNA sequencing on China’s innovation output score—or revise it—e.g., apply the post-2014

                                  26   differentials—in order to testify about it.

                                  27          C.      Time-Value of Money
                                  28          The third issue is whether Prowse reliably uses actual infringing R&D expenditures to
                                                                                         10
                                           Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 11 of 19




                                   1   calculate the lump sum royalty or whether he violates the hypothetical negotiation construct and

                                   2   ignores the time-value of money. The Federal Circuit has held, when discounting a future income

                                   3   stream to present value, “the discount rate performs two functions: (i) it accounts for the time

                                   4   value of money; and (ii) it adjusts the value of the cash flow stream to account for risk.” Energy

                                   5   Cap. Corp. v. United States, 302 F.3d 1314, 1333 (Fed. Cir. 2002). BGI asserts that Prowse failed

                                   6   to account for the time value of money in his one-time, lump sum royalty payable in 2014 because

                                   7   Prowse did not discount the R&D expenditures from 2016–2020 to 2014 dollars. Reply at 9.

                                   8   According to BGI, Prowse improperly “treats all the R&D expenditures from 2016 onwards as if

                                   9   they were spent in 2014” and “assumes that the associated expected returns for this activity from

                                  10   2016–2020 . . . as if they would have been achieved years earlier in 2014 as well.” Id. (emphasis

                                  11   in original).

                                  12           In response, Illumina argues that “[i]t is common practice for damages experts to consider
Northern District of California
 United States District Court




                                  13   actual use, just as Dr. Prowse has, under Georgia-Pacific factor 11, which is ‘the extent to which

                                  14   the infringer has use of the invention; and any evidence probative of the value of that use.” Opp.

                                  15   at 15; see e.g., Lucent Techs. v. Gateway, 580 F.3d 1301, 1333–34 (Fed. Cir. 2009) (citation

                                  16   omitted) (“Consideration of evidence of usage after infringement started can, under appropriate

                                  17   circumstances, be helpful to the jury and the court in assessing whether a royalty is reasonable.

                                  18   Usage (or similar) data may provide information that the parties would frequently have estimated

                                  19   during the negotiation.”). Prowse explained that he did not need to discount the R&D

                                  20   expenditures to 2014 dollars because “if you know what actually happened after the hypothetical

                                  21   negotiation, there’s no reason to discount for uncertainty or risk that amount back to the

                                  22   hypothetical negotiation.” Prowse Tr. at 65:24–66:13.

                                  23           Although Illumina explains that there is no need to discount for risk, BGI complains that

                                  24   Illumina does not explain why there is no need to discount for the time value of money. See Reply

                                  25   at 9–10. Further, BGI rejects Prowse’s argument that it did not need to account for the time value

                                  26   of money in his lump sum royalty because it would be acceptable to do so for a running royalty.4

                                  27

                                  28
                                       4
                                         BGI also contends that Prowse provides no basis as to why “BGI would have agreed in 2014 to a
                                       lump sum royalty payment for a license that would end in 2020 and subject them to a patent
                                                                                      11
                                        Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 12 of 19




                                   1   Mot. at 14; see Prowse Tr. at 205:3–24 (“[T]he license is based on an extent of use, and so far the

                                   2   extent of use has been through June of 2020. . . . It’s just the same as a running royalty on sales.”).

                                   3   Contrary to Prowse’s statements during his deposition, he explicitly opines in his report that “the

                                   4   parties would have agreed to a one-time lump sum payment for the Accused R&D activity prior to

                                   5   the preliminary injunction as opposed to an ongoing, running royalty.” Prowse Rep. ¶¶ 155–56.

                                   6   Moreover, the Federal Circuit has recognized, “[s]ignificant differences exist between a running

                                   7   royalty license and a lump-sum license,” and “[c]ompared to a running royalty analysis, a lump-

                                   8   sum analysis involves different considerations.” Lucent Techs., 580 F.3d at 1326.

                                   9          Nevertheless, BGI’s contentions about the accuracy of Prowse’s calculation due to

                                  10   Prowse’s failure to consider the time value of money goes to weight and not admissibility.

                                  11   Prowse’s methodology for calculating BGI’s R&D expenditures is sound under Rule 702.

                                  12   Accordingly, BGI’s motion to strike the two data points based on the issue of time value of money
Northern District of California
 United States District Court




                                  13   is DENIED.

                                  14          D.      Inflation of R&D Expenditures
                                  15          The fourth issue is whether Prowse improperly inflates the expenditures for accused R&D

                                  16   activity by, for example, including BGI’s core technology called DNBSEQ as infringing on

                                  17   Illumina’s Asserted Patents. To calculate BGI’s R&D expenditures, Prowse relies on a

                                  18   spreadsheet, which included various line items for categories of R&D (“Spreadsheet”). Prowse

                                  19   Rep. ¶ 179. The Chief Financial Officer of CGI and MGI Tech, Avanindra Chaturvedi, testified

                                  20   that the Spreadsheet is “the best source of historical data on R&D expenditures.” Dkt. No. 390-21

                                  21   (“Chaturvedi Tr.”) at 395:17–18. BGI asserts that because Prowse is not a technical infringement

                                  22   expert, he has “no reliable basis to establish that the line items he did include involved infringing

                                  23   uses of Illumina’s patents.” Mot. at 14 (emphasis in original). But Illumina contends that Prowse

                                  24   merely relied on its technical expert Romesberg’s analysis of infringing R&D activities and the

                                  25   testimony of two CGI employees, Chaturvedi and Drmanac. Opp. at 18. Prowse testified that he

                                  26
                                  27
                                       holdup.” Reply at 10. Illumina only argues that “[b]ecause Prowse’s license is based on actual
                                  28   use, it necessarily stopped when the use stopped, i.e., the preliminary injunction.” Opp. at 17. But
                                       again, this conflates the running royalty and lump sum royalty forms of relief.
                                                                                        12
                                        Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 13 of 19




                                   1   “investigated” Chaturvedi’s deposition to see “how he characterized the line items,” “relied on

                                   2   deposition testimony from Drmanac with regards to the nature of the R&D that they were doing

                                   3   that was accused,” and “relied on Mr. Romesberg for his understanding – or his opinion with

                                   4   regards to the R&D activities that were infringing.” Prowse Tr. at 82:23–83:24.

                                   5          BGI acknowledges that it is proper for a damages expert to rely on technical knowledge

                                   6   communicated to him or her by a technical expert but asserts that Prowse did not rely on technical

                                   7   experts or BGI employees to include certain line items in his calculation. Reply at 11. BGI also

                                   8   points to Prowse’s inclusion of R&D activities on products that are not listed in Illumina’s

                                   9   definition of Accused Products as further evidence that Prowse improperly included irrelevant line

                                  10   items on the Spreadsheet. Reply at 12. For example, BGI argues that Prowse assumed that all of

                                  11   BGI’s DNBSEQ technology were infringing even though “[n]ot all aspects of the DNBSEQ

                                  12   technology are accused of infringement in this case.” Mot. at 15–16.
Northern District of California
 United States District Court




                                  13          That said, Prowse’s methodology is proper because Prowse relied on Romesberg and CGI

                                  14   employees such as Chaturvedi who BGI designated as its 30(b)(6) corporate representative on

                                  15   R&D expenditures. Chaturvedi had explained that two tabs on the Spreadsheet were “the specific

                                  16   R&D expenses identified to these projects that were recorded in the books of Complete

                                  17   Genomics.” Prowse Rep. ¶ 181. When asked whether there were any expenses in one tab of the

                                  18   Spreadsheet unrelated to the DNBSEQ technology, Chaturvedi responded that he did not “see any

                                  19   reason to exclude any of it directly.” Prowse Rep. ¶ 181. According to Chaturvedi, the DNBSEQ

                                  20   technology “was incorporated into all of the sequencing instruments that were launched by

                                  21   BGI/MGI.” Id. Based on this testimony, Prowse assumed that all R&D activities related to

                                  22   DNBSEQ technology were infringing. Therefore, the extent of infringing R&D expenditures is a

                                  23   question of weight not admissibility and BGI can cross-examine Prowse on the issue of including

                                  24   certain R&D expenditures. Opp. at 18. Accordingly, BGI’s motion to strike opinions related to

                                  25   Prowse’s alleged inflation of his R&D expenditures calculation is DENIED.

                                  26          E.      Weighing of Georgia-Pacific Factors
                                  27          The final issue is whether Prowse’s method of averaging two data points and adding on

                                  28                is unreliable. In paragraph 216 of the Prowse Report, Prowse concludes that “the
                                                                                        13
                                           Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 14 of 19




                                   1   average apportioned amount of a reasonable royalty” based on the two aforementioned data points

                                   2   “is                 ” and “[c]onsidering the Georgia-Pacific factors are generally upward, I conclude

                                   3   the royalty the parties would agree to for use of the Patents-in-Suit for the Accused R&D activity

                                   4   in the U.S. to be              .” Prowse Rep. ¶ 216. BGI asserts that this final calculation is

                                   5   problematic because (1) Prowse “provides no explanation as to why the parties at the hypothetical

                                   6   negotiation would average these two ‘data points’ at all”; and (2) Prowse “provides no substantive

                                   7   explanation for why the parties would have agreed to a                 boost to the lump sum

                                   8   royalty.” Mot. at 18. I agree. During his deposition, when asked, “Where is the math that gets

                                   9   you from 20.5 million to 25 million?” Prowse responded that, “[i]t’s not required” and that there

                                  10   was no need to provide a specific quantification of each Georgia-Pacific factor. Prowse Tr. at

                                  11   195:22–196:8; 196:19–197:8.

                                  12           Although “mathematical precision is not required, some explanation of both why and
Northern District of California
 United States District Court




                                  13   generally to what extent the particular [Georgia-Pacific] factor impacts the royalty calculation is

                                  14   needed.” Whitserve, LLC v. Computer Packages, Inc., 694 F.3d 10, 31 (Fed. Cir. 2012). Illumina

                                  15   argues that Prowse’s analyses are proper because they are based on two separate methodologies,

                                  16   each reliable, that provide different ways of measuring the benefits.5 Opp. at 22. But even if

                                  17   Prowse’s methodologies were reliable, Illumina’s arguments are unpersuasive because they

                                  18   merely reiterate how Prowse calculated the two data points but do not explain why Prowse

                                  19   averaged the two data points or why Prowse added another                   to the average in his final

                                  20   calculation. See Prowse Rep. ¶¶ 213–16. Prowse has “state[d] that [certain factors] support[ed] a

                                  21   ‘higher’ [reasonably royalty] rate, but he offered no explanation of how much the rate should have

                                  22   been increased,” and therefore his opinion is unsupported and unreliable. See Whitserve, LLC v.

                                  23   Computer Packages, Inc., 694 F.3d 10, 30 (Fed. Cir. 2012). Accordingly, BGI’s motion to strike

                                  24
                                       5
                                         Illumina argues that it is appropriate to use a range of reasonable royalties. Mot. at 23 (citing
                                  25
                                       Corning Optical Comm’ns Wireless Ltd. v. Solid, Inc., No. 14-CV-03750-PSG, 2015
                                  26   WL 5655192, at *3 (N.D. Cal. Sept. 24, 2015)). BGI does not dispute that courts have allowed
                                       there to be “more than one reliable method for estimating a reasonable royalty.” See id. But BGI
                                  27   correctly points out that Corning Optical is distinguishable, because in this case Prowse
                                       “performed a series of basic but baseless calculations to arrive at a single final royalty number.”
                                  28   Reply at 15.

                                                                                          14
Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 15 of 19
                                       Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 16 of 19




                                                                                                    related to BGI’s R&D and
                                   1                                                                finances. See Dkt. No. 381 ¶ 6.)
                                   2
                                       Exhibit A – Expert Report       Entire document             GRANTED IN PART and
                                   3   of Dr. Stephen D. Prowse                                    DENIED IN PART
                                       and Exhibits                                                (Granted only as to the text that
                                   4   Thereto                                                     contains BGI’s confidential
                                                                                                   financial information, R&D
                                   5
                                                                                                   expenditures, and valuations of
                                   6                                                               certain BGI entities. See Dkt. No.
                                                                                                   381 ¶ 10. There are portions of
                                   7                                                               the report that do not require
                                                                                                   sealing, e.g., descriptions of the
                                   8                                                               patents, background about the
                                                                                                   DNA sequencing industry, etc.
                                   9
                                                                                                   See Dkt. No. 382-1.)
                                  10                                 Pages 24-27, ¶¶ 47-49, 51 in GRANTED
                                                                     full                          (Discusses Illumina’s
                                  11                                 Page 26, portions of ¶ 50     confidential, non-public
                                                                     Page 42, portions of ¶ 88     information regarding Illumina’s
                                  12
Northern District of California




                                                                     Pages 44-45, portions of ¶ 90 financial, sales, and pricing data,
 United States District Court




                                  13                                 Pages 45-46, portions of ¶ 91 as well as marketing and business
                                                                     Pages 47-48, portions of ¶ 94 development information. See
                                  14                                 Page 49, portions of ¶ 96     Dkt. No. 382.)
                                                                     Pages 58-59, portions of ¶
                                  15                                 113
                                                                      Page 59, portions of ¶ 114
                                  16                                 Page 61, portion of ¶ 117
                                  17                                 Page 62, portions of ¶ 120
                                                                     Page 64, portions of ¶ 123
                                  18                                 Pages 78-79, portions of ¶
                                                                     159
                                  19                                 Page 82, portions of ¶ 164
                                                                     Page 103, portion of ¶ 208
                                  20
                                                                     Exhibit 4 to The Expert
                                  21                                 Report of
                                                                     Stephen D. Prowse, Ph.D.,
                                  22                                 CFA, PDF pages 134-143
                                       Exhibit B – Excerpts from the Highlighted portions         GRANTED
                                  23   May 20, 2021 deposition                                    (Discusses BGI’s confidential
                                       transcript of                                              financial information, R&D
                                  24
                                       Dr. Stephen D. Prowse                                      expenditures, and valuations of
                                  25                                                              certain BGI entities. See Dkt. No.
                                                                                                  381 ¶ 10.)
                                  26   Exhibit C – Excerpts from the Highlighted portions         GRANTED
                                       April 8, 2021 deposition                                   (Discusses valuations, corporate
                                  27   transcript                                                 restructuring, and highly
                                  28   of Avanindra Chaturvedi                                    confidential R&D expenditures.

                                                                                    16
Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 17 of 19
                                       Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 18 of 19




                                                                                                   Dkt. No. 393 ¶ 6.)
                                   1

                                   2   Ex. 5: CGI Production          Entire Document              GRANTED
                                       Document, CGI000230809-                                     (Contains confidential information
                                   3   CGI000230811                                                including internal discussions
                                                                                                   about BGI’s product development,
                                   4                                                               commercialization, and R&D. See
                                                                                                   Dkt. No. 393 ¶ 6.)
                                   5
                                       Ex. 6: Deposition of S.      Entire Document                GRANTED
                                   6   Drmanac (March 17, 2021)                                    (Contains confidential information
                                                                                                   including internal discussions
                                   7                                                               about BGI’s product development,
                                                                                                   commercialization, and R&D. See
                                   8                                                               Dkt. No. 393 ¶ 6.)
                                       Ex. 7: CGI Production        Entire Document                GRANTED
                                   9
                                       Document, CGI002298789-                                     (Contains confidential information
                                  10   CGI002298793                                                including internal discussions
                                                                                                   about BGI’s product development,
                                  11                                                               commercialization, and R&D. See
                                                                                                   Dkt. No. 393 ¶ 6.)
                                  12   Ex. 9: Opening Expert Report Yellow highlighted portions GRANTED
Northern District of California
 United States District Court




                                       of James R. Kearl            of pages 30-31 and 40          (Contains Illumina’s
                                  13
                                                                                                   confidential, non-public sales,
                                  14                                                               revenue, and investment figures as
                                                                                                   well as confidential information
                                  15                                                               related to Illumina’s third-party
                                                                                                   licensing agreements. See Dkt.
                                  16                                                               No. 390 ¶ 5.)
                                                                    Green highlighted portions of GRANTED
                                  17
                                                                    page 31                        (Contains confidential information
                                  18                                                               including internal discussions
                                                                                                   about BGI’s product development
                                  19                                                               and investment figures. See Dkt.
                                                                                                   No. 393 ¶ 6.)
                                  20   Ex. 10: Deposition of        Highlighted portions of pages GRANTED
                                       Avanindra Chaturvedi, Volume 299-302                        (Contains confidential information
                                  21
                                       2                                                           including internal discussions
                                  22                                                               about BGI’s product development,
                                                                                                   commercialization, and R&D. See
                                  23                                                               Dkt. No. 393 ¶ 6.)
                                       Ex. 12: Deposition of Brock  Highlighted portion of page 31 GRANTED
                                  24   Peters                                                      (Contains confidential information
                                                                                                   including internal discussions
                                  25
                                                                                                   about BGI’s product development.
                                  26                                                               See Dkt. No. 393 ¶ 6.)
                                       Ex. 13: Deposition of R.     Highlighted portions of pages GRANTED
                                  27   Drmanac                      196-199                        (Contains confidential information
                                                                                                   including internal discussions
                                  28                                                               about BGI’s product development,
                                                                                  18
Case 3:19-cv-03770-WHO Document 413 Filed 07/23/21 Page 19 of 19
